Citation Nr: 0720365	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  93-09 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
December 1945.  The appellant is the veteran's surviving 
spouse.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 1992 decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefits.  The appellant 
testified at a personal hearing at the RO in September 1993, 
and the Hearing Officer issued a decision that same month 
which continued the claims on appeal.  Additional rating 
actions were issued in June 2004 and April 2005.  In May 
2007, the appellant testified before the undersigned at a 
Travel Board hearing at the RO.  A copy of the transcript of 
this hearing has been included in the claims folder.

The issue of entitlement to dependency and indemnity 
compensation, to include enhanced compensation addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  According to the death certificate, the veteran's cause 
of death was atherosclerotic heart disease.  No other 
conditions were noted as contributing factors.

2.  At the time of his death, the veteran was service 
connected for chorioretinitis of both eyes, evaluated as 100 
percent disabling, and burn scars of the face, evaluated as 
noncompensable.  

3.  The veteran's service-connected chorioretinitis and burn 
scars of the face did not affect his cardiovascular system.

4.  Cardiovascular disease was not present in service.

5.  Cardiovascular disease was first manifested many years 
after the veteran's separation from service, and was not 
etiologically related to the service-connected bilateral 
chorioretinitis and burn scars of the face.  

6.  The veteran's service-connected bilateral chorioretinitis 
and burn scars of the face did not cause or combine in any 
way to accelerate his death, nor did they render him 
materially less able of resisting the disease process causing 
death.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by service, may not be presumed to have been so incurred, and 
was not proximately due to or the result of a service-
connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310 (2006).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2004, January 2005, and April 2006 the RO sent the 
appellant letters informing her of the types of evidence 
needed to substantiate her claims and its duty to assist her 
in substantiating her claims under the VCAA.  These letters 
informed the veteran that VA would assist her in obtaining 
evidence necessary to support her claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  She was advised that it was 
her responsibility to send medical records showing that the 
veteran's cause of death was either relater to his period of 
service or to a service-connected disability, or to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also specifically asked 
to provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).  
Finally, the appellant evinced her understanding of what 
evidence was needed to establish her claim at her RO hearing 
in September 1993, as well as during her May 2007 hearing 
before the undersigned.

The Board finds that the content of the letters provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  She was advised of her opportunities to 
submit additional evidence.  Subsequently, a March 1993 SOC, 
and October 1993 and February 2006 SSOC's, provided her with 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
her claims has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

At the time of his death, the veteran had service connection 
in effect for the following disabilities: chorioretinitis of 
both eyes, evaluated as 100 percent disabling; and burn scars 
of the face, evaluated at 0 percent.  

The evidence of record shows that the veteran died on August 
[redacted], 1992, at the age of 73.  The death certificate listed the 
cause of death as atherosclerotic heart disease.  No other 
illness was listed as contributing to death.  The Coroner's 
report noted that on the evening of August [redacted], the veteran 
had been found by his wife, lying on the bed and 
unresponsive.  An ambulance was called and treatment was 
begun by the paramedics.  He was transported to the emergency 
room, where he arrived at 8:26 p.m.  Treatment was continued, 
and drug therapy was administered.  However, he failed to 
respond and was pronounced deceased at 8:39 p.m.  The Coroner 
noted the veteran's history of diabetes mellitus.  It was 
then stated "that death in this case was the end result of 
atherosclerotic heart disease."  

The veteran's service medical records contain no mention of 
any complaints, findings, or treatment of cardiovascular 
disease.  The evidence developed following separation from 
service indicates that cardiovascular disease was not found 
until, at the earliest, in the 1980's, some 40 years after 
the veteran's separation from service.  An April 1992 
treatment note indicated that he was not taking his blood 
pressure medication. 

In September 1993, the appellant testified at a personal 
hearing at the RO.  She stated that the veteran had told his 
physician in 1988 that he was having pains; he was told to 
take aspirin and to raise his legs.  She believed that he had 
been diagnosed with diabetes mellitus in 1957.  

At her May 2007 Travel Board hearing, the appellant testified 
that the veteran had suffered from a lot of anxiety and 
frustration as a result of his service-connected eye 
disability and the limitations it caused.  She said that it 
was difficult for him to cope with blindness and that this 
stress had led to the onset of cardiovascular disease.  
However, she also indicated that the veteran had never talked 
to a psychiatrist.  

After a careful review of the evidence of record, the Board 
finds that service connection for the cause of the veteran's 
death has not been established.  There is no suggestion that 
the veteran's cardiovascular disease was present in service 
or had developed to a compensable degree within one year 
after separation from service.  Therefore, service connection 
for the cause of his death cannot be awarded on either a 
direct or a presumptive basis. 

There is also no indication that his service-connected 
disorders, particularly his bilateral chorioretinitis, played 
any role in the veteran's death.  The death certificate and 
the Coroner's report do not indicate that this disorder 
played any part in his death.  While the appellant has argued 
that stress, related to his service-connected blindness, 
resulted in the development of his fatal cardiovascular 
disease, there is no objective evidence to support this 
argument, and the appellant is not competent, as a layperson, 
to render an opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Finally, the objective 
evidence does not indicate that the veteran's service-
connected bilateral chorioretinitis contributed to his death 
in any significant way.  The death certificate, as noted 
above, does not list this service-connected disability as 
playing any part in his death.  In fact, the Coroner's report 
indicated that his death was solely the end result of 
atherosclerotic heart disease.  As a consequence, the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

In addition to the claim of service connection for the cause 
of the veteran's death, decided above, this matter has been 
developed and adjudicated on the basis of the appellant's 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, and its implementing regulation at 38 C.F.R. § 3.22.  
Under the holding in Rodriquez v. Nicholson, 19 Vet. App. 275 
(2005), claims for DIC under 38 U.S.C.A. § 1318 that were 
pending on January 21, 2000, are entitled to be considered 
under the theory of hypothetical entitlement.  Under that 
theory, a surviving spouse may establish entitlement to DIC 
by showing that the veteran hypothetically would have been 
entitled to a total rating for service-connected disability, 
either on a schedular basis or via a grant of individual 
unemployability, for the requisite period if the veteran had 
successfully applied for such a rating while still living.

Section 5103(a) requires the Secretary to notify a 
section 1318 DIC claimant of any information and evidence not 
of record that is necessary to substantiate the section 1318 
DIC claim, including the information and evidence necessary 
to substantiate a section 1318 DIC claim on the basis that 
the veteran was hypothetically entitled to receive disability 
compensation for a service-connected disability rated totally 
disabling for at least 10 years prior to his death.  
Rodriquez v. Nicholson, supra, at 292; see 38 C.F.R. 
§ 1318(b).

In this instance, notice under the VCAA was attempted in the 
letters sent to the appellant in April 2004, January 2005, 
and April 2006.  None of those letters informed the appellant 
of the information and evidence needed to establish 
section 1318 DIC benefits.  

As for the question of whether the first-notice-requirement 
error here was prejudicial, the Court of Appeals for Veterans 
Claims has held that any error regarding the first notice 
requirement is of the type that has the "natural effect" of 
producing prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005).  The error here is specifically prejudicial 
in terms of the pleading requirements set forth in Cole v. 
West, 13 Vet. App. 268 (1999) (a CUE claimant under 
section 1318 must offer at least the date or approximate date 
of the decision sought to be attacked collaterally, or 
otherwise provide sufficient detail so as to identify clearly 
the subject prior decision, and must indicate how, based on 
the evidence of record and the law at the time of the 
decision being attacked, the veteran would have been entitled 
to have prevailed so as to have been receiving a total 
disability rating for ten years immediately preceding the 
veteran's death; a claimant alleging hypothetical claimant 
under section 1318 must set forth how, based on the evidence 
in the veteran's claims file, or under VA's control, at the 
time of the veteran's death and the law then applicable, the 
veteran would have been entitled to a total disability rating 
for the ten years immediately preceding the veteran's death).  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159 (2006), 
the appellant must be provided notice of 
what additional information and evidence 
are still needed to substantiate her claim 
for DIC and enhanced DIC under the 
provisions of 38 U.S.C.A. §§ 1311, 1318, 
including but not limited to notice 
requirements of section 1318 and the 
specific pleading requirements of Cole, 
supra.  

a.  The appellant must also be notified 
of what portion of that evidence VA 
will secure, and what portion she 
herself must submit and she must be 
advised to submit all pertinent 
evidence not already on file that is 
held in her possession.

b.  The appellant must also be informed 
that, if requested, VA will assist her 
in obtaining relevant evidence, 
provided that she furnishes sufficient, 
identifying information and written 
authorization.

c.  Depending upon the response 
received from the appellant, any and 
all assistance due her must then be 
afforded.

2.  After the above has been completed, 
the appellant's claim for enhanced DIC 
under 38 U.S.C.A. §§ 1311, 1318, must be 
readjudicated based on a de novo review of 
all pertinent evidence and consideration 
of all pertinent legal criteria.  If the 
decision remains adverse to the appellant, 
she and her representative must be 
provided with an appropriate supplemental 
statement of the case, as well as an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


